Title: Thomas Jefferson to James Eastburn, 28 January 1817
From: Jefferson, Thomas
To: Eastburn, James


          
            Sir
            Monticello Jan. 28. 17.
          
          The republication of the antient and valuable works now out of print, will certainly be an useful undertaking. but it is time for me to withdraw from my attention from all long-winded enterprises. they belong to the generation which is to carry them through, as little would I presume to prescribe to them the proper objects of their attention. these books have by their worth established their own reputation, and need recommendation from nobody. you must be so good therefore as to excuse my declining to assume the direction of the public judgment as to what should or should not recieve their patronage; and with my wishes for the success of the undertaking to be assured of my personel respect to yourself
          Th: Jefferson
        